Citation Nr: 1520524	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for service-connected bilateral pes planus with hallux valgus and callus formation of the metatarsal heads, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the RO in Atlanta, Georgia that denied an increase in a 30 percent rating for a service-connected bilateral foot disability.

The record before the Board consists of the Veteran's paper and electronic Virtual VA and VBMS files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In its June 2011 decision, the RO denied the Veteran's claim for an increased rating primarily based on the Veteran's failure to report for a scheduled VA examination.  See 38 C.F.R. § 3.655.  However, the Veteran was incarcerated at the time of the scheduled examination, and therefore could not report for the examination.

A Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claim.  38 U.S.C.A. § 5103A (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that even though incarcerated, a Veteran should be accorded the same assistance as non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Id. at 191.  

The Veteran's representative has contended that VA should make another attempt to arrange for a VA examination, since the Veteran was unable to attend the prior scheduled examination as he was then incarcerated, and also attempt to obtain his private medical records from Lee State Prison.  Finally, recent evidence suggests that the Veteran has since been released from prison.  See the Veteran's November 2014 statement in which he said he had been released to a work-release transitional center, and provided a new mailing address.

The Veteran has stated that his foot conditions have worsened.  See his statements dated in November 2010 and November 2011.  The Board finds that the AOJ should arrange for a VA examination to evaluate the current severity of the Veteran's service-connected bilateral foot disability.  A Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination, which in this case was several years ago.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran has reported receiving treatment for his bilateral foot disability at Lee State Prison, in Georgia, and in November 2012, VA received a release from him, to enable VA to obtain such records.  He subsequently submitted copies of X-ray studies of his feet, dated in August 2010, but no other records from this facility are on file.  
The AOJ should attempt to obtain any additional pertinent records from facilities identified by the Veteran, with an updated release from him.  In this regard, although the AOJ sent the Veteran additional blank release forms in April and November 2014, he has not returned them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The Veteran is advised that governing regulation provides that when a Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain ongoing VA or private medical records of treatment or evaluation of a bilateral foot disability, and associate them with the paper or electronic claims file.  

In particular, attempt to obtain pertinent medical records from Lee State Prison.  See the Veteran's October 2012 release.

2.  Schedule the Veteran for a VA compensation examination to determine the current severity of his service-connected bilateral pes planus with hallux valgus and callus formation of the metatarsal heads.  

The claims file must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  A complete rationale should be provided for all opinions given.

3.  Then, readjudicate the claim for an increased rating for the service-connected bilateral foot disability, in light of all additional evidence received since the April 2013 statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH  
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



